DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US Patent No 10713794 B1) in view of Zhao et al (Pub. No: US 20200012904 A1).
Regarding claim 1, He et al discloses a processor (processor 1702 of figure 17; col. 41, lines 29-34) comprising:  one or more arithmetic logic units (processor 1702 can includes one or more arithmetic logic units; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; col. 40, lines 31-45; col. 41, lines 56-67) to help detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Zhao et al, from the same field of endeavor, discloses a system that includes a training component, a first loss function component, a second loss function component, and a classification component (paragraph 0005, 0029). The plurality of images is associated with a plurality of masks, a plurality of image level labels, and a bounding box. The system also generates a first loss function based on the plurality of masks, a second loss function based on the plurality of image level labels, and a third loss function based on the bounding box (paragraph 0028, 0042). The predicted label 426 can be generated based on the scoring maps 410 and the image level labels 428. For instance, the image level labels 428 and the global pooling 424 of the scoring maps 410 can be employed to generate the predicted label 426. The image level labels 428 can be a set of labels for a set of images where each image is annotated with a label (paragraph 0042, 0044, 0048). Zhao clearly shows above that “3D bounding box labeling 
Regarding claim 2, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the one or more ALUs  (processor 1702 can includes one or more arithmetic logic units; col. 40, lines 31-45; col. 41, lines 56-67) are further to be configured to:  detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image) the one or more objects using a neural network (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image) that is trained in part by generating a region of interest (generate object proposals for patches of an image and to generate object scores representing likelihoods that the corresponding object proposals fully contain objects; extracts features using RoIPool from each candidate box and performs classification and bounding-box regression; col. 26, lines 35-47) score for each of a set of object proposals (received 1.00 confidence scores 1013 and 1023; predicting object proposals 430 and object scores 440; col. 30, lines 33-53), the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10). 
Regarding claim 3, He et al as modified discloses a processor (processor 1702 of figure 17) , wherein the one or more ALUs (processor 1702 can includes one or more arithmetic logic units; col. 40, lines 31-45; col. 41, lines 56-67) are further to be configured to:  detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image) the one or more 
Regarding claim 4, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the at least one refinement branch  (col. 28, lines 36-40) performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection (col. 36, lines 9-21), or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input; col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
Regarding claim 5, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the one or more ALUs (processor 1702 can includes one or more arithmetic logic units; col. 40, lines 31-45; col. 41, lines 56-67) are further to be configured to: detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image; col. 29, lines 9-15; col. 30, lines 5-12) the one or more objects using a neural network (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image) that is trained in part by selecting the one or more pseudo-labels (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the 
Regarding claim 6, He et al discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices) comprising: a processor (processor 1702 of figure 17) one or more processors to be configured to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12), using one or more neural networks (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image), one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels corresponding to each object instance); in addition, classification branch to predict the class label used to select the output mask ; col. 30, lines 20-51; col. 35, lines  45-52); and one or more memories (memory 1704 may include one or more memories 1704, computer system 1700 includes a processor 1702, memory 1704, storage 1706, an input/output interface 1708;col. 41, lines 55-col. 42, line 4; col. 40, lines 56-64) to store the one or more neural networks (detect object 960, classify the object 970, segment the object 980; 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Zhao et al, from the same field of endeavor, discloses a system that includes a training component, a first loss function component, a second loss function component, and a classification component (paragraph 0005, 0029). The plurality of images is associated with a plurality of masks, a plurality of image level labels, and a bounding box. The system also generates a first loss function based on the plurality of masks, a second loss function based on the plurality of image level labels, and a third loss function based on the bounding box (paragraph 0028, 0042). The predicted label 426 can be generated based on the scoring maps 410 and the image level labels 428. For instance, the image level labels 428 and the global pooling 424 of the scoring maps 410 can be employed to generate the predicted label 426. The image level labels 428 can be a set of labels for a set of images where each image is annotated with a label (paragraph 0042, 0044, 0048). Zhao clearly shows above that “3D bounding box labeling process” produces accurate bounding box prediction. Zhao shows that pseudo-labeling is extremely effective for “3D object detection”, and pseudo-label training is also effective. Furthermore, the classification detection segmentation network 704 can be employed to classify and localize one or more regions of interest associated with the image 701. For instance, the classification detection segmentation network 704 can receive a set of convolutional feature maps generated by the convolutional neural network 702 to facilitate classification and localization of one or more regions of interest associated with the image 701. The classification 
  	Regarding claim 7, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment 
	Regarding claim 8, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12)  the one or more objects using a neural network that is trained in part by providing the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
Regarding claim 9, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the 
	Regarding claim 10, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) the one or more objects using a neural network that is trained in part by selecting the one or more pseudo-labels corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34).
	Regarding claim 11, He et al discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702) to help train one or more neural networks to be used to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Zhao et al, from the same field of endeavor, discloses a system that includes a training component, a first loss function component, a second loss function component, and a classification component (paragraph 0005, 0029). The plurality of images is associated with a plurality of masks, a plurality of image level labels, and a bounding box. The system also generates a first loss function based on the plurality of masks, a second loss function based on the plurality of image level labels, and a third loss function based on the bounding box (paragraph 0028, 0042). The predicted label 426 can be generated based on the scoring maps 410 and the image level labels 428. For instance, the image level labels 428 and the global pooling 424 of the scoring maps 410 can be employed to generate the predicted label 426. The image level labels 428 can be a set of labels for a set of images where each image is annotated with a label (paragraph 0042, 0044, 0048). Zhao clearly shows above that “3D bounding box labeling process” produces accurate bounding box prediction. Zhao shows that pseudo-labeling is extremely effective for “3D object detection”, and pseudo-label training is also effective. Furthermore, the classification detection segmentation network 704 can be employed to classify and localize one or more regions of interest associated with the image 701. For instance, the classification detection segmentation network 704 can receive a set of convolutional feature maps generated by the convolutional neural network 702 to facilitate classification and localization of one or more regions of interest associated with the image 701. The classification 
 	Regarding claim 12, He et al as modified discloses a processor (processor 1702 of figure 17), wherein the one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702) are further configure to generate (generate object proposals for patches of an image and to generate object scores representing likelihoods that the corresponding object proposals fully contain 
	Regarding claim 13, He et al as modified discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702), wherein the one or more ALUs are further to be configured to:  provide the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines  20-53; col. 37, lines 31-63).
	Regarding claim 14, He et al as modified discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input ;col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
	Regarding claim 15, He et al as modified discloses a processor (processor 1702 of figure 17) comprising: one or more arithmetic logic units (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702), wherein the one or more ALUs are further to be configured to:  select (predicting object 
Regarding claim 16, He et al discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system) to help train one or more neural networks (machine learning may be used to enable machines to automatically detect and process objects appearing in images) to be used to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) one or more objects in an image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding to the one or more objects (a training image with ground-truth labels for classification  (label of car or person) bounding-box object detection (the bounding boxes around objects, such as cars), and instance segmentation (the masks, represented in different colors, identifying particular pixels corresponding to each object instance); in addition, classification branch to predict the class label used to select the output mask ; col. 30, lines 20-51; col. 35, lines  45-52).
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.

  	Regarding claim 17, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the one or more processors are further to be configured to:  generate (a computing system may use one or more machine-learning models to generate a number of object proposals corresponding to objects detected within an image) a region of interest score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).  

Regarding claim 19, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input; col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
	Regarding claim 20, He et al as modified discloses system comprising: one or more processors (processor 1702 of figure 17; processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; it can have several processors in the system), wherein the one or more processors are further to be configured to: select (predicting object proposals 430 and object scores 440; in addition, the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 22, lines 1-24) the one or more pseudo-labels corresponding to the one or more objects having refined ROI scores that exceed an object threshold (col. 37, lines 31-63; col. 38, lines 23-34).

However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Zhao et al, from the same field of endeavor, discloses a system that includes a training component, a first loss function component, a second loss function component, and a classification component (paragraph 0005, 0029). The plurality of images is associated with a plurality of masks, a plurality of image level labels, and a bounding box. The system also generates a first loss function based on the plurality of masks, a second loss function based on the plurality of image level labels, and a third loss function based on the bounding box (paragraph 0028, 0042). The predicted label 426 can be generated based on the scoring maps 410 
Regarding claim 22, He et al as modified discloses a method (figs. 14A-B, fig. 17), further comprising:  generating a region of score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).
Regarding claim 23, He et al as modified discloses a method (figs. 14A-B, fig. 17), further comprising:  providing the ROI score to at least one refinement branch capable of producing a refined ROI score for the one or more pseudo-labels (col. 30, lines 20-53; col. 37, lines 31-63).
Regarding claim 24, He et al as modified discloses a method (figs. 14A-B, fig. 17), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input; col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
Regarding claim 25, He et al as modified discloses a method (figs. 14A-B, fig. 17), further comprising:  selecting (predicting object proposals 430 and object scores 440; in addition, 
Regarding claim 26, He et al discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices) comprising: a camera (a client system 130 may include a computer system such as a desktop computer, notebook or laptop computer, netbook, a tablet computer, e-book reader, GPS device, camera, personal digital assistant, handheld electronic device, cellular telephone, smartphone, augmented/virtual reality device, other suitable electronic device; col. 4, lines 25-41) configured to capture an image (this camera includes in the smartphone captures images); one or more processors (processor 1702 may include one or more arithmetic logic units ; be a multi-core processor; or include one or more processors 1702; in addition, computer system 1700 may include one or more I/O devices, where an  I/O device may include a keyboard, keypad, microphone, monitor, mouse, printer, scanner, speaker, still camera, stylus, tablet, touch screen, trackball, video camera; col. 42, lines 30-47) to be configured to detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12), using one or more neural networks, one or more objects in the image (a computing system may process an image's pixel information and detect an area in the image that contains an object instance, classify or label the object instance and identify particular pixels that correspond to the object instance; col. 29, lines 16-21) based, at least in part, on one or more pseudo-labels corresponding 
However, He et al, does not specifically teach that the pseudo-labels correspond to one or more objects.
On the other hand, Zhao et al, from the same field of endeavor, discloses a system that includes a training component, a first loss function component, a second loss function component, and a classification component (paragraph 0005, 0029). The plurality of images is associated with a plurality of masks, a plurality of image level labels, and a bounding box. The system also generates a first loss function based on the plurality of masks, a second loss function based on the plurality of image level labels, and a third loss function based on the bounding box (paragraph 0028, 0042). The predicted label 426 can be generated based on the scoring maps 410 and the image level labels 428. For instance, the image level labels 428 and the global pooling 424 of the scoring maps 410 can be employed to generate the predicted label 426. The image level labels 428 can be a set of labels for a set of images where each image is annotated with a 
	Regarding claim 27, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-12) the one or more objects using a neural network that is trained in part by generating (generate object proposals for patches of an image and to generate object scores representing likelihoods that the corresponding object proposals fully contain objects; extracts features using RoIPool from each candidate box and performs classification and bounding-box regression; col. 26, lines 35-47) a region of interest score for each of a set of object proposals, the one or more pseudo-labels determined using the ROI scores (the system may select, for each of the selected Rols, the associated instance segmentation mask that corresponds to the predicted class; col. 25, lines 18-41; col. 35, line 58-col. 36, line 10).  

Regarding claim 29, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the at least one refinement branch performs (perform quantization) at least one of ROI quantization (ROIPool first quantizes a floating number ROI to the discrete granularity of the feature map; col. 33, lines 5-10) and selection, or removal of pseudo-labels for redundant proposals (RolAlign removes the quantization so that the extracted features are aligned with the input ; col. 2, lines 10-26; col. 32, line 63-col. 33, line 24).  
	 Regarding claim 30, He et al as modified discloses system (computer system 1700; client system 130 may be an electronic device: a client system 130 may include a computer system; in addition, computer system 1700 may include one or more I/O devices), wherein the one or more processors are further to be configured to:  detect (detect an object 960; a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and segment the object instances from the image ; col. 29, lines 9-15; col. 30, lines 5-. 
Response to Arguments
Applicant's arguments filed on October 11, 2021 have been fully considered but they are not persuasive. 

Applicant’s representative argues that He and Zhao fail to teach the features of detecting one or more objects in an image, based, at least in part, on one or more pseudo-labels corresponding to the one or more objects. 
However, He et al uses machine learning to detect object in image. For instance, the machine learning model can be trained to detect “object 960” depicted in an image (see figure 9 for details), classify the detected object (970) and segment the object (980) from the image (col. 29, lines 9-15). Furthermore, He et al shows in fig. 10, a training image with ground-truth labels for classification (labels of car or person), a bounding-box object detection (bounding boxes around objects such as cars) and instance segmentation (masks, identify particular pixels corresponding to each object instance). The image also shows the classification categories that the system determined for the detected instances. For instance, the system classified the person instance as a “person 1012” and the car instance as a “car 1022”. He et al also shows the confidence of the predictions. For example, predictions for both the person 
Zhao et al also teaches a classification detection segmentation network that can generate a score map associated with classification and localization of one or more regions of interest associated with image 701. The score map can provide a predicted classification label with a localization map (paragraph 0055, 0057, 0064). Note that the class label for the image 402 can be determined based on the mask 416 (paragraph 0040). It is considered that this class label for this particular image is a pseudo-label. In addition, each image comprises at least one mask associating an object of interest with a corresponding class label, at least one image level label for the image, and a bounding box that links the object of interest to the corresponding class label (paragraph 0006-0007, 0028).
Secondly, Applicant’s representative argues that pseudo-labels in light of the instant specification, is described as generated based on ROI scores. The use of the pseudo-labels is directed to instance level object detection using ROI scores.
However, Zhao discloses a plurality of images that is associated with a plurality of masks from a plurality of objects, a plurality of image level labels for the plurality of images, and a bounding box that links a region of interest to a class label. The first loss function component generates a first loss function based on the plurality of masks. The second loss function component generates a second loss function based on the plurality of image level labels for the plurality of images (paragraph 0005, 0033). The third loss function component 113 can generate the third loss function based on a bounding box that links a region of interest in an image to a class label. The fourth loss function component 115 can generate a fourth loss function based on the first loss function, the second loss function and the third loss function (paragraph 0057, 0065). Note that a region of interest score (ROI) can be used to generate a pseudo-label, and pseudo-labels can be used to define a loss. In addition, the predicted bounding box for the input image can provide a location for a region of interest in the input image. The classification component 108 can generate predicted mask data. The predicted mask data can include a set of masks for the input image (paragraph 0061-0063). Furthermore, the visualization component 202 can generate a human-interpretable visualization of the input image and the medical imaging data. The visualization component 202 can generate deep learning data based on a classification and a localization for a portion of an anatomical region associated with the input image. The deep learning data can include, for example, a classification and a location for one or more diseases located in the input image. The deep learning data can include probability data indicative of a probability for one or more diseases being located in the input image (paragraph 0033-0034). For instance, the bounding box 714 can provide a location for a region of interest in the image 701 and a size of the bounding box 714 can be matched with a size of at least one convolutional feature map generated by the convolutional neural network 702 (paragraph 0057, 0064). Furthermore, the mask pooling 418 can perform rational mask pooling to compare the mask 416 (the predicted mask) with the down sampled mask 420 (the down sampled ground truth mask) of the same size, where a class label for the image 402 can be implicit and can be determined based on the mask 416 (paragraph 0057-0058). It means that a loss function can be determined using a set of final ROI scores. It is shown above that classification and localization quality scores generate pseudo-labels and reweight loss functions. Zhao et al uses pseudo-labels training to 3D object detection for self-driving car perception. This technique generates labeled data on additional datasets.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641